          Case 2:20-cv-01428-MCE-JDP Document 23 Filed 01/22/21 Page 1 of 2


 1   Cynthia L. Rice, SBN 87630
     Cecilia Guevara Zamora, SBN 307159
 2   Ezra Kautz, SBN 330352
     CALIFORNIA RURAL LEGAL ASSISTANCE FOUNDATION
 3   2210 K Street, Suite 201
     Sacramento, CA 95816
 4   Telephone: (916) 446-7904
 5   Facsimile: (916) 446-3057
     cricecrlaf@comcast.net
 6   cguevarazamora@crlaf.org
     ekautz@crlaf.org
 7
 8   Attorneys for Plaintiffs

 9                              UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
     EDGAR MONTES SANCHEZ, ARTURO                     Case No.: 2:20-cv-01428-MCE-EFB
12   RAMIREZ ALVAREZ, FILIBERTO
     LOPEZ HERRERA, and DANIEL                        Hon. Morrison C. England, Jr.
13
     VARELAS HERRERA, as individuals and
14   on behalf of all other similarly situated        ORDER EXTENDING TIME TO
     persons,                                         RESPOND TO DEFENDANT CSI’S
15                Plaintiffs,                         MOTION TO DISMISS
16         vs.
17
     SARBANAND FARMS, LLC, MUNGER
18   BROS., LLC., CROWNE COLD
     STORAGE, LLC, ROBERT HAWK,
19   CLIFF WOOLLEY, CSI VISA
     PROCESSING, SC, and DOES 1 through
20   10
21                Defendants.

22
           Having reviewed the Stipulation of the Plaintiffs and Defendant CSI Visa
23
     Processing, SC (“CSI”), and good cause appearing,
24
     IT IS ORDERED:
25
        1. CSI will respond to Plaintiffs’ outstanding discovery requests and produce
26
           responsive documents to Plaintiffs by electronic file transfer no later than
27
           February 26, 2021.
28

                                                  1
                 ORDER EXTENDING TIME TO RESPOND TO DEFENDANT CSI’S MOTION TO DISMISS
          Case 2:20-cv-01428-MCE-JDP Document 23 Filed 01/22/21 Page 2 of 2


 1     2. Plaintiffs’ deadline to file opposition to CSI’s Motion to Dismiss is March 18,
 2        2021.
 3     3. CSI’s deadline to file a reply is March 25, 2021.
 4        IT IS SO ORDERED.
 5   Dated: January 21, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                  ORDER EXTENDING TIME TO RESPOND TO DEFENDANT CSI’S MOTION TO DISMISS
